Per Curiam:
The order was erroneous in continuing the stay after the , determination of this court refusing to certify questions to the Court of Appeals. This court having denied the application for leave to appeal to the Court of Appeals, the stay can subserve no useful purpose, and, therefore, the order appealed from is reversed, with ten dollars costs and disbursements, and the stay vacated. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Miller, JJ. Order reversed, with ten dollars costs and disbursements, and stay vacated.